Citation Nr: 0941730	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-31 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include a major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to 
September 1984 and from September 1988 to November 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  A chronic bilateral hip disorder was not manifest during 
service; bilateral hip pathology was not identified until 
October 2000; the current bilateral hip disorder is unrelated 
to service or to any service-connected disability.

2.  A chronic psychiatric disorder was not manifest during 
service; psychiatric pathology was not identified until 
January 2001; the current acquired psychiatric disorder is 
unrelated to service or to any service-connected disability.


CONCLUSIONS OF LAW

1.  A chronic bilateral hip disorder was not incurred in or 
aggravated by service, nor is it the result of any service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, nor is it the result of any service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed his claims in 2001 and 2005, the 
amendment is not applicable to the current claims. 

Bilateral Hip Disorder

The Veteran seeks entitlement to service connection for a 
bilateral hip disorder.  Specifically, he contends that his 
bilateral hip disorder resulted from parachuting for 13 years 
with the 82nd Airborne.  Alternatively, he claims that his 
bilateral hip disorder developed secondary to his service-
connected lumbar spine and left knee disabilities.  

Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to the bilateral hips or any 
symptoms reasonably attributed thereto.  Therefore, no 
chronic bilateral hip disorder was noted in service.

Next, post-service evidence does not reflect bilateral hip 
symptomatology for several years after service discharge.  To 
the contrary, VA radiology of the sacroiliac joint conducted 
in October 1998 revealed no abnormalities or evidence of 
arthritic change.  Furthermore, an April 2000 medical 
examination for enlistment in the Air Force Reserve indicated 
the musculoskeletal system to be within normal limits.  
Similarly, on an April 2000 Report of Medical History, he 
self-reported that he never suffered from arthritis and only 
suffered joint pain in his fingers and hands in the early 
1990s.

His first documented complaint relating to the bilateral hips 
occurred in October 2000 when he reported some mild 
tenderness at the insertion of his gluteus maximus muscle 
into his greater trochanter and proximal femur bilaterally.  
Radiology conducted in January 2005 revealed minimal 
degenerative changes of the hip joints.  This is the first 
recorded symptomatology related to a bilateral hip disorder, 
coming approximately 3 years after discharge.  Therefore, the 
medical evidence does not reflect continuity of 
symptomatology.  

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's bilateral hip disorder to active duty or to a 
service-connected disability, despite his contentions to the 
contrary.    
	
	At his June 2008 Decision Review Officer (DRO) hearing, the 
Veteran indicated that his treating physician verbally 
informed him that his bilateral hip condition "could be" 
caused by the physical trauma associated with his in-service 
parachuting, although he conceded that this opinion was never 
documented in writing.  
	
	However, his account of what his physician told him "is 
hearsay and would not of itself be competent medical evidence 
because 'filtered as it was through a layman's sensibilities, 
[the appellant's statement] is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Graves v. Brown, 8 Vet. App. 522, 524 (1996) (quoting 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995)).
	
	Moreover, the phrase "could be" the causative incident 
constitutes mere speculation as to the etiology of the 
Veteran's disorder.  Unfortunately, the law provides that 
service connection may not be based on resort to speculation 
or remote possibility. 38 C.F.R. § 3.102 (2009); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992).  
	
	It has been observed that statements from doctors which are 
inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of service.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 
104, 145-6 (1993).  
	
	Significantly, the Veteran's VA treatment records and private 
treatment records do not reflect that his bilateral hip 
disorder is related to service or any service-connected 
disability.  Therefore, the evidence does not establish a 
medical nexus between service and his current complaints, nor 
does it show that his hip complaints are related to a 
service-connected disability.
	
Acquired Psychiatric Disorder

The Veteran also seeks entitlement to service connection for 
an acquired psychiatric disorder, to include major depressive 
disorder.  Specifically, he contends that this disorder had 
its onset during service.  Alternatively, he alleges that the 
disorder developed subsequent to service as a result of his 
service-connected disabilities of the lumbar spine and left 
knee.  

	Review of the service treatment records reveals a May 1991 
treatment note indicating that the Veteran suffered from 
probable mild anxiety after reporting pressure on the side of 
his chest, dizziness, and difficulty breathing.  There is no 
further mention of the anxiety or any other psychiatric 
symptomatology in the service treatment records, suggesting 
that this single episode of "probable" anxiety was not 
chronic in nature.  
	
Next, post-service evidence does not reflect psychiatric 
symptomatology for several years after service discharge.  To 
the contrary, an April 2000 medical examination for 
enlistment in the Air Force Reserve indicated his psychiatric 
status to be within normal limits.  Similarly, on an April 
2000 Report of Medical History, he self-reported that he 
never suffered from depression, excessive worry, or nervous 
trouble of any sort.
	
His first documented complaint relating to a psychiatric 
disorder occurred in January 2001 when he reported having 
poor memory within the past year.  In May 2001, a VA clinical 
psychologist opined that he did not meet the diagnostic 
criteria for a dementing disorder; however, he was later 
diagnosed with an alcohol-induced mood disorder, 
posttraumatic stress disorder, generalized anxiety disorder, 
and major depressive disorder.  This is the first recorded 
symptomatology related to a psychiatric disorder, coming 
approximately 4 years after discharge.  Therefore, the 
medical evidence does not reflect continuity of 
symptomatology.  
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's acquired psychiatric disorder to active duty, 
despite his contentions to the contrary.    
	
	To that end, the Board notes that none of the Veteran's 
service treatment records relate his psychiatric condition to 
service or to a service-connected disability.  To the 
contrary, VA treatment reports consistently relate his 
psychiatric disorders to alcohol abuse and problems relating 
to his social environment.  
	
	Although a VA clinical psychologist in May 2001 opined that 
the Veteran's self-reported memory complaints appeared to be 
consistent with individuals who are distracted by 
"psychological factors or chronic pain," he did not relate 
any current psychiatric disorder to a service-connected 
disability.  
	
	Additional Considerations
	
	In addition to the absence of documented post-service 
symptomatology related to the bilateral hips and psychiatric 
complaints for several years, the evidence includes the 
Veteran's statements asserting continuity of symptoms.  The 
Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he experiences bilateral hip pain as a result 
of parachuting while in service, and that his psychiatric 
complaints started while on active duty.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  In this case, 
the Board emphasizes the three-year gap between discharge 
from active duty service in 1997 and his reports of bilateral 
hip pain in 2000 (3 years), and initial reported symptoms 
related to a psychiatric disorder in 2001 (4 years).   See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).

The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the medical evidence or through 
his statements.

The Board has also considered the Veteran's statements 
asserting a nexus between his currently-diagnosed disorders 
and active duty service.  While the Board reiterates that he 
is competent to report symptoms as they come to him through 
his senses, degenerative changes of the bilateral hips and a 
psychiatric disorder are not the type of disorders that a lay 
person can provide competent evidence on questions of 
etiology or diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.

 The Duty to Notify and the Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in August 2001 and June 2005 that fully 
addressed all notice elements and were sent prior to the 
initial RO decision in this matter.  The letters informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records and VA 
treatment records.  Further, the Veteran submitted additional 
records and written statements in support of his claims, and 
was provided an opportunity to set forth his contentions 
during his June 2008 DRO hearing.  

The Board concedes that a specific psychiatric examination 
was not conducted.  In determining whether a medical 
examination be provided or medical opinion obtained, there 
are four factors to consider: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations during the presumptive 
period; (3) an indication that the disability or symptoms may 
be associated with service; and (4) whether there otherwise 
is sufficient competent medical evidence of record to make a 
decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Here, however, the Board finds that a VA examination is not 
warranted.  Given the absence of in-service evidence of 
chronic manifestations of the disorder on appeal, the absence 
of identified symptomatology for several years after 
separation, and no competent evidence of a nexus between 
service and the Veteran's claim, a remand for a VA 
examination would unduly delay resolution.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a bilateral hip disorder is denied.

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


